DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021, 08/23/2021 and 06/04/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2,972,368 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: textbox (air-catching wall portion having a greater angle than the slope)][AltContent: arrow][AltContent: textbox (Slope)][AltContent: arrow][AltContent: textbox (air entry and exit promotion portion)][AltContent: arrow][AltContent: textbox (Floor portion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 1, Williams teaches a tire used on trucks – (corresponds to a heavy duty tire). The tire comprising:
a recess portion 24, 25 formed in a buttress portion, the recess portion opening toward a tire outer side and including a floor portion; and
a diameter-direction air entry and exit promotion portion disposed at one side in a tire diameter direction relative to the floor portion, the diameter-direction air entry and exit promotion portion including a slope that, from the floor portion toward a tire surface, gradually decreases in depth from the tire surface, and the diameter-direction air entry and exit promotion portion facilitating access of air toward the floor portion; and
[AltContent: textbox (Floor portion)]an air-catching wall portion disposed at an opposite side of the floor portion from the one side at which the diameter-direction air entry and exit promotion portion is disposed, an angle of the air-catching wall portion relative to the tire surface being greater than a corresponding angle of the slope, see depiction above.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (air-catching wall portion having a greater angle than the slope)][AltContent: arrow][AltContent: textbox (air entry and exit promotion portion)][AltContent: textbox (Slope)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Williams further teaches a second air entry and exit promotion portion disposed at a different location from the diameter 
Regarding claims 4, 6, Williams discloses an average inclination angle of the slope relative to the tire surface is in a range from 5° to 45°, see FIG. 3. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2,972,368 – of record), as applied to claims 1-2 above.
Regarding claim 3, Williams does not explicitly disclose the second air entry and exit promotion portion is a circumference-direction air entry and exit promotion portion that is disposed at least at one side in a tire circumference direction relative to the floor portion. However, as Williams discloses the claimed invention except for the claimed orientation; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientation of the second recess in the claimed manner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed orientation for the purpose of stabilizing the tread as reasonably suggested by Williams, see Col 2 lines 38-50 and MPEP 2144.04. 
Regarding claim 7, Williams discloses an average inclination angle of the slope relative to the tire surface is in a range from 5° to 45°, see FIG. 3. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article .
Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2,972,368 – of record), as applied to claims 1-4 above, and further in view of Yamaju (EP 0320143).
Regarding claims 5, 8-10, Williams does not explicitly disclose a tire width direction end portion of a belt ply having the greatest width in a tire width direction, among belt plies structuring a belt, is disposed at a tire width direction inner side of the floor portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire of Williams to further include a belt in the claimed manner since: Yamaju discloses that tires for heavy duty vehicles such as trucks suffer from ply separation due to heat caused stress. And in order to solve the problem, configures a tire having a belt package 14 and buttress hollows 10; where in a tire width direction end portion of the belt ply having the greatest width in a tire width direction, among belt plies structuring a belt, is disposed at a tire width direction inner side of a floor portion of a buttress hollow 10, see FIG. 1., Col 4 lines 36-45, Col 1 lines 5-15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749